FILED
                                                            AUG 03 2012
 1
                                                        SUSAN M SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
 2                                                        OF THE NINTH CIRCUIT


 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                         )     BAP No.     CC-11-1657-MkDKi
                                    )
 6   VALLEY HEALTH SYSTEM,          )     Bk. No.     07-18293-PC
                                    )
 7                  Debtor.         )
     _______________________________)
 8                                  )
     JESSICA LOPEZ,                 )
 9                                  )
                    Appellant,      )
10                                  )
     v.                             )     MEMORANDUM*
11                                  )
     POST-EFFECTIVE DATE COMMITTEE )
12   OF CREDITORS; ALVAREZ & MARSAL )
     HEALTHCARE INDUSTRY GROUP, LLC,)
13   as Disbursing Agent,           )
                                    )
14                  Appellees.      )
     _______________________________)
15
                     Argued and Submitted on July 19, 2012
16                          at Pasadena, California
17                           Filed – August 3, 2012
18             Appeal from the United States Bankruptcy Court
                   for the Central District of California
19
       Honorable Peter H. Carroll, Chief Bankruptcy Judge, Presiding
20
     Appearances:     John D. Darling of Hunt Ortmann Palffy Nieves
21                    Lubka Darling & Mah, Inc. argued for Appellant
                      Jessica Lopez; Jeffrey L. Kandel of Pachulski
22                    Stang Ziehl & Jones LLP argued for Appellees the
                      Post-Effective Date Committee of Creditors and
23                    Alvarez & Marsal Healthcare Industry Group, LLC,
                      as Disbursing Agent.
24
25   Before:   MARKELL, DUNN and KIRSCHER, Bankruptcy Judges.
26
          *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
28   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8013-1.
 1                                INTRODUCTION
 2        Jessica Lopez (“Lopez”) is a former employee of Valley
 3   Health System (“VHS”) and was a participant in the Valley Health
 4   System Retirement Plan (“VHS Retirement Plan”).1     Lopez filed a
 5   proof of claim in VHS’s bankruptcy case seeking a distribution
 6   from that bankruptcy based on her claimed entitlement to benefits
 7   under or from the VHS Retirement Plan.      But VHS’s confirmed
 8   chapter 92 plan of adjustment (“Chapter 9 Plan”) specified, among
 9   other things, that any claims held by VHS Retirement Plan
10   participants (“Participants”) against VHS would “not be entitled
11   to receive any distributions” under the Chapter 9 Plan.
12        A Post-Effective Date Committee of Creditors and a
13   disbursing agent appointed under the Chapter 9 Plan (jointly, the
14   “Committee Parties”) objected to Lopez’s proof of claim.     The
15   bankruptcy court sustained the objection and entered an order
16   disallowing Lopez’s claim.    Lopez appealed, and we AFFIRM.
17   //
18   //
19   //
20   //
21   //
22
          1
23         The parties have a serious and sincere disagreement over
     whether VHS and VHS Retirement Plan are separate entities. We
24   refer to “VHS Retirement Plan” separately for ease of reference,
     and not as the result of any legal analysis.
25
          2
26         Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
27   all “Rule” references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037. All “Civil Rule” references are to
28   the Federal Rules of Civil Procedure.

                                       2
 1                                 FACTS3
 2   A.   VHS, its bankruptcy case, and its Chapter 9 Plan.
 3         VHS is a public agency and a local healthcare district
 4   formed in 1946, under the California Local Health Care District
 5   Law, Cal. Health & Safety Code § 32000, et seq.    VHS owned and
 6   operated one skilled nursing facility and three acute health care
 7   facilities in Riverside County, California.   VHS filed a
 8   chapter 9 bankruptcy petition in December 2007, and the
 9   bankruptcy court entered an order for relief in February 2008.
10         Pursuant to § 943, the bankruptcy court confirmed VHS’s
11   first amended plan of adjustment (“Chapter 9 Plan”) by order
12   entered April 26, 2010 (“Confirmation Order”).    The Chapter 9
13   Plan was based on the sale of substantially all of VHS’s
14   remaining assets to another entity known as Physicians for
15   Healthy Hospitals, Inc.   Among other things, the Chapter 9 Plan
16   provided for the discharge of VHS’s prepetition debts and also
17   enjoined claimants from pursuing any action or proceeding on
18   account of such debts.
19
           3
20         This is the second appeal originating from VHS’s bankruptcy
     case this Panel has heard. The first appeal, Kirton v. Valley
21   Health Sys. (In re Valley Health Sys.), 471 B.R. 555 (9th Cir.
     BAP 2012), appeal docketed, No. 12-60019 (9th Cir. March 21,
22
     2012), concerned a petition for writ of mandamus filed in state
23   court by two other Participants, Peggy Kirton and Diana Agnello,
     seeking to enforce their alleged VHS Retirement Plan entitlements
24   against VHS and others. VHS removed that petition to the
     bankruptcy court, and the bankruptcy court dismissed the petition
25   under Civil Rule 12(b)(6). Id. at 558.
26        We vacated the bankruptcy court’s dismissal order, holding
     that the bankruptcy court lacked subject matter jurisdiction over
27   the petition. Id. at 569. We draw most of the facts regarding
     VHS, its bankruptcy case and its Chapter 9 Plan from our prior
28   decision.

                                      3
 1        The Chapter 9 Plan classified general unsecured claims as
 2   Class 2A claims and generally provided for the pro rata
 3   distribution of $17 million to the holders of allowed Class 2A
 4   claims.   The plan then separately classified the Participants as
 5   Class 2C claimants and provided no distribution for them.
 6   Instead, the Chapter 9 Plan expected the Class 2C claimants to
 7   look to the assets left for them, along with their other rights
 8   and entitlements, under the VHS Retirement Plan.4
 9        The asset sale had expressly excluded all these VHS
10   Retirement Plan assets.   As a consequence, the Chapter 9 Plan
11   specified that the Participants as Class 2C claimants would not
12   have recourse as against VHS or its assets, and would not be
13   entitled to any distribution under the Chapter 9 Plan.
14        This was expressly stated in the Chapter 9 Plan:
15        Defined Benefit Plan Participants will be entitled to
          the same rights and benefits to which such participants
16        are currently entitled under the VHS Retirement Plan
          and the MetLife Group Annuity Contract, and such
17        participants shall have no recourse to the District or
          to any assets of the District, and shall not be
18        entitled to receive any distributions under this Plan.
          Instead, all unallocated amounts held by MetLife Group,
19        pursuant to the VHS Retirement Plan and the MetLife
          Group Annuity Contract, will continue to be made
20        available to provide retirement benefits for
          participants in the manner indicated under the
21        provisions of the VHS Retirement Plan and the MetLife
          Group Annuity Contract. Accordingly, the treatment of
22        Allowed Class 2C claim holders set forth herein shall
          not affect any legal, equitable or contractual rights
23        to which the VHS Retirement Plan participants are
          entitled.
24
25   Chapter 9 Plan (Dec. 17, 2009) at 16:13-22.
26
27
          4
           In this regard, the primary assets appear to be those held
28   under a group annuity contract administered by MetLife Group.

                                      4
 1        Based on this treatment, the Chapter 9 Plan characterized
 2   the Class 2C claimants – the Participants – as unimpaired.     As
 3   unimpaired claim holders, they were deemed to have accepted the
 4   Chapter 9 Plan, and were thus not allowed to vote to accept or
 5   reject it. § 1126(f).
 6        The record reflects that Lopez was served with advance
 7   notice of: (1) the claims bar date, (2) the court approval of the
 8   first amended disclosure statement, and (3) the confirmation
 9   hearing on the Chapter 9 Plan.   The accuracy of the record is
10   supported by the fact that Lopez filed her proof of claim on
11   time, and before the plan confirmation.   The record further
12   indicates that Lopez was sent copies of the Chapter 9 Plan and
13   the first amended disclosure statement at the same time she was
14   served with notice of the confirmation hearing.
15        But Lopez did not object to VHS’s Chapter 9 Plan.   According
16   to Lopez, she and other Participants were lulled into a false
17   sense of security regarding the VHS Retirement Plan because VHS’s
18   representatives, and the Chapter 9 Plan itself, indicated that
19   the VHS Retirement Plan and the Participants would not be
20   affected by either the bankruptcy case or the Chapter 9 Plan.5
21        On October 14, 2010, VHS issued a notice that the asset sale
22   had closed on October 13, 2010, and that October 13, 2010, was
23   the effective date of the Chapter 9 Plan.
24
25
          5
26         Lopez admits that she and other Participants were informed
     by VHS’s representatives at a meeting held on July 7, 2010, that
27   the VHS Retirement Plan was out of funds and would be terminated.
     It is less than clear why Lopez did not promptly attempt to take
28   action upon learning of these revelations.

                                      5
 1   B.   Lopez’s proof of claim and the Committee Parties’ claim
          objection
 2
 3        Lopez timely filed her proof of claim in VHS’s bankruptcy
 4   case on August 22, 2008.   On its face, the Proof of Claim stated
 5   that it was based on Lopez’s alleged entitlement to a “retirement
 6   benefit.”6   A single page is attached to the Proof of Claim: a
 7   copy of Lopez’s VHS Retirement Plan employee benefit statement
 8   for the year ending December 31, 1996.      This statement estimated
 9   that, if Lopez continued her employment with VHS until her
10   designated retirement date in 2018 and continued to participate
11   in the VHS Retirement Plan, she would receive a monthly pension
12   benefit upon retirement of $3,761.43 per month.7
13        On April 8, 2011, the Committee Parties filed a motion to
14   disallow Lopez’s proof of claim.       According to the the Committee
15   Parties, Lopez was a Class 2C creditor who was not entitled to
16   any distribution under the Chapter 9 Plan, and thus her claim was
17   subject to disallowance.
18        On September 14, 2011, Lopez filed a voluminous response to
19   the Committee Parties’ claim objection.      Lopez did not contest
20   that, under the terms of the Chapter 9 Plan, she was not entitled
21
22        6
           In the proof of claim, Lopez asserted that her claim was
23   entitled to priority status under § 507(a)(5), but that
     Bankruptcy Code section is inapplicable in chapter 9 cases. See
24   § 901(a).
25        7
           According to both Lopez and the Chapter 9 Plan, in May
26   1999, the VHS Retirement Plan was “frozen,” in the sense that no
     new contributions were to be made by VHS, because the VHS
27   Retirement Plan was claimed to be overfunded. Lopez and the
     other Participants apparently ceased to accrue any new benefits
28   thereafter.

                                        6
 1   to a share of the funds set aside for distribution to other
 2   unsecured creditors of VHS.   Indeed, Lopez essentially conceded
 3   that she qualified as a Class 2C creditor under the Chapter 9
 4   Plan and that the Chapter 9 Plan provided for no distribution to
 5   Class 2C creditors.
 6        Rather, Lopez argued that the Chapter 9 Plan was subject to
 7   being set aside under § 1144 or under § 105(a) based on fraud in
 8   the procurement and based on inadequate notice.   In essence,
 9   Lopez argued that, in order to lull the Participants into a false
10   sense of security so that none of them would object to
11   confirmation of the Chapter 9 Plan, VHS and its representatives
12   on numerous occasions represented that the Participants did not
13   need to worry about VHS’s bankruptcy case and would not be
14   affected by the Chapter 9 Plan.   Lopez further claimed that VHS
15   and its representatives concealed from the Participants the true
16   state of affairs until the July 7, 2010 meeting held shortly
17   after confirmation: (1) that VHS had underfunded the VHS
18   Retirement Plan and/or had raided the monies set aside for
19   funding the plan; (2) that VHS wrongfully had exercised control
20   over the VHS Retirement Plan and effectively was preventing the
21   VHS Retirement Plan’s fiduciaries from fulfilling their duties to
22   ensure that the VHS Retirement Plan was adequately funded; and
23   (3) that VHS secretly intended to terminate the VHS Retirement
24   Plan well before it confirmed its Chapter 9 Plan, but it
25   concealed this fact in order to avoid any additional impediments
26   to confirmation of its Chapter 9 Plan.
27        Meanwhile, Lopez’s contentions regarding inadequate notice
28   were twofold.   On the one hand, Lopez complained that some

                                       7
 1   Participants, unlike herself, received no notice whatsoever of
 2   VHS’s bankruptcy.   On the other hand, Lopez complained that the
 3   notice she received was ineffective in light of the alleged acts
 4   of concealment and misinformation referenced above.
 5        Lopez also spent a great deal of time and effort outlining
 6   the various alleged statutory and contractual duties VHS
 7   supposedly breached.   But Lopez never really tied this discussion
 8   to any relief that Lopez contends she might have been entitled to
 9   on account of her proof of claim, which only sought a
10   distribution based on her claimed entitlement to retirement
11   benefits.   At most, Lopez argued that the bankruptcy court should
12   hold in abeyance its decision on Lopez’s proof of claim until
13   after Lopez and others had commenced and prosecuted an action
14   against VHS, which in part would have sought modification and/or
15   revocation of VHS’s Chapter 9 Plan.
16        Lopez also focused on her allegation that VHS and the VHS
17   Retirement Plan were separate entities, with separate boards and
18   separate agents for service of process.   According to Lopez, the
19   VHS Retirement Plan, as a separate entity, was not properly
20   subject to VHS’s control, and thus her entitlement to benefits
21   from the VHS Retirement Plan could not have been validly affected
22   by either VHS or its Chapter 9 Plan.   However, Lopez never
23   explained how this allegation, even if true, would have entitled
24   her to a distribution from VHS on account of her proof of claim
25   for retirement benefits, when VHS’s Chapter 9 Plan explicitly
26   precluded Lopez from receiving such a distribution.
27        On September 21, 2011, the Committee Parties filed a reply
28   in support of their claim objection.   In it, the Committee

                                      8
 1   Parties emphasized (1) that Lopez had notice of the VHS
 2   bankruptcy and an opportunity to object to its Chapter 9 Plan,
 3   (2) that the Chapter 9 Plan, which the bankruptcy court had
 4   confirmed, specified that Class 2C creditors would not be
 5   entitled to any distribution, and (3) that Lopez’s claim
 6   constituted a Class 2C claim, a claim seeking a distribution on
 7   account of Lopez’s alleged entitlement to benefits under the VHS
 8   Retirement Plan.   According to the Committee Parties, the
 9   doctrine of claim preclusion barred Lopez from collaterally
10   attacking the Chapter 9 Plan, and neither § 1144 nor § 105(a)
11   afforded Lopez with a proper basis to seek either modification or
12   revocation of the Chapter 9 Plan.
13        After holding a hearing on the claim objection, the
14   bankruptcy court issued a memorandum decision in which it
15   essentially agreed with the Committee Parties’ arguments.
16   Accordingly, on November 8, 2011, the bankruptcy court entered an
17   order sustaining the Committee Parties’ claim objection and
18   disallowing Lopez’s claim.    Lopez timely filed a notice of appeal
19   on November 18, 2011.
20                                JURISDICTION
21        The bankruptcy court had jurisdiction under 28 U.S.C.
22   § 157(b)(2)(B), and we have jurisdiction under 28 U.S.C. § 158(b)
23   as this is a final order from the resolution of a proof of claim.
24                                    ISSUE
25        Whether the bankruptcy court erred when it disallowed
26   Lopez’s proof of claim.
27                             STANDARDS OF REVIEW
28        Orders resolving claims objections can raise legal issues,

                                        9
 1   which we review de novo, as well as factual issues, which we
 2   review under the clearly erroneous standard.   See Veal v. Am.
 3   Home Mortg. Servicing, Inc. (In re Veal), 450 B.R. 897, 918 (9th
 4   Cir. BAP 2011).
 5                              DISCUSSION
 6        The key to this appeal is Lopez’s proof of claim.     The
 7   principal purpose of that proof of claim, as with any proof of
 8   claim, is to assert an entitlement to a share of any assets
 9   designated for distribution.   See 4 Collier on Bankruptcy
10   ¶ 501.01[1] (Alan N. Resnick & Henry J. Sommer, eds., 16th ed.
11   2012).8
12        Here, Lopez based her proof of claim on her claimed
13   entitlement to benefits under the VHS Retirement Plan, but VHS’s
14   Chapter 9 Plan specified that Participants under the VHS
15   Retirement Plan would have no recourse against either VHS or its
16   assets and would not be entitled to any distribution under the
17   Chapter 9 Plan.   Lopez indisputably had actual notice of the
18   Chapter 9 Plan and its contents, and had an opportunity to
19   object, but did not do so before the plan was confirmed.
20        Under these circumstances, Lopez is precluded from now
21   objecting to how VHS’s Chapter 9 Plan treated her retirement
22
23
          8
           Lopez contends that the bankruptcy court lacked
24   jurisdiction to consider and disallow her proof of claim, but
     this contention has no merit. It is well settled that the claims
25   allowance process is “integral to the restructuring of the
26   debtor-creditor relationship” and hence is subject to the
     bankruptcy court’s jurisdiction. Langenkamp v. Culp, 498 U.S.
27   42, 44, 111 S.Ct. 330, 331, 112 L.Ed.2d 343 (1990) (per curiam)
     (citing Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 57-58, 109
28   S.Ct. 2782, 2798-99, 106 L.Ed.2d 26 (1989)).

                                     10
 1   benefits claim.   See § 944(a); see also United Student Aid Funds,
 2   Inc. v. Espinosa, ––– U.S. ––––, 130 S.Ct. 1367, 1374-75, 176
 3   L.Ed.2d 158 (2010) (confirmed chapter 13 plan discharged student
 4   loan debt);   Stratosphere Litigation L.L.C. v. Grand Casinos,
 5   Inc., 298 F.3d 1137, 1143 (9th Cir. 2002) (confirmed chapter 11
 6   plan released third party from funding obligation arguably owed
 7   to debtor); Great Lakes Higher Educ. Corp. v. Pardee (In re
 8   Pardee), 193 F.3d 1083, 1086-87 (9th Cir. 1999) (confirmed
 9   chapter 13 plan discharged postpetition interest on student
10   loan); Trulis v. Barton, 107 F.3d 685, 691 (9th Cir. 1995)
11   (confirmed chapter 11 plan released all claims of country club
12   members against debtor country club's founders, directors and
13   attorneys).
14        As she argued in the bankruptcy court, Lopez argues on
15   appeal that she was not given adequate notice of the Chapter 9
16   Plan’s impact on her.   According to Lopez, the misleading
17   statements regarding the effect of the Chapter 9 Plan on
18   Participants like her amounted to a violation of her due process
19   rights.   Consequently, she argues, she should not be bound by the
20   terms of the Chapter 9 Plan.
21        We disagree.   The Chapter 9 Plan was not misleading
22   regarding how the claims of Participants would be treated: it
23   unequivocally stated that they would receive nothing from VHS,
24   its assets, or its Chapter 9 Plan.
25        Moreover, due process does not require that any notice given
26   explain the potential legal and practical effects of proposed
27   judicial action; rather, as long as a party is given notice of
28   the action and is afforded an opportunity to object, due process

                                     11
 1   requirements are satisfied.   Espinosa v. United Student Aid
 2   Funds, Inc., 553 F.3d 1193, 1203 (9th Cir. 2008), aff'd, ––– U.S.
 3   ––––, 130 S.Ct. 1367; Berry v. U.S. Trustee (In re Sustaita),
 4   438 B.R. 198, 210 (9th Cir. BAP 2010), aff'd, 460 Fed. Appx. 627
 5   (9th Cir. 2011); see also Acequia, Inc. v. Clinton (In re
 6   Acequia, Inc.), 787 F.2d 1352, 1359–60 (9th Cir. 1986)
 7   (concluding that shareholder had adequate notice that evidence of
 8   his misconduct was relevant to, and would be considered at, plan
 9   confirmation hearing, where disclosure statement filed in support
10   of plan outlined allegations of shareholder's misconduct);
11   Lawrence Tractor Co. v. Gregory (In re Gregory), 705 F.2d 1118,
12   1122–23 (9th Cir. 1983) (holding that notice given to unsecured
13   creditor, even though incomplete and ambiguous, satisfied due
14   process requirements because it was sufficient to give the
15   creditor inquiry notice of the actions the debtor sought to take
16   pursuant to his proposed plan).
17        Lopez also argues on appeal that the bankruptcy court erred
18   when it denied her request to continue the hearing on its
19   disposition of her proof of claim until she brought and
20   prosecuted an action that in part would seek to modify or revoke
21   the Chapter 9 Plan.   But we agree with the bankruptcy court that,
22   on the record presented, no delay was necessary because any
23   action to modify or revoke the Chapter 9 Plan would have been
24   futile.
25        Lopez contended that modification or revocation could have
26   been granted under either § 1144 or under § 105(a), but neither
27   of these statutes would have justified either revocation or
28   modification here.    We will address each statute in turn.

                                       12
 1        Section 1144 applies in chapter 9 cases.     See § 901(a).
 2   That section is the only remedy available for revocation of an
 3   order confirming a plan, and only permits revocation when
 4   confirmation of the plan was procured by fraud.    Dale C. Eckert
 5   Corp. v. Orange Tree Assocs., Ltd. (In re Orange Tree Assocs.,
 6   Ltd.), 961 F.2d 1445, 1447 (9th Cir. 1992).     Section 1144(a) sets
 7   a six-month limitation period for seeking plan revocation, and
 8   that limitation period begins to run from plan confirmation.
 9   Furthermore, even if the grounds for claiming fraud are not
10   discovered until after the limitations period has run, the Ninth
11   Circuit has held that such belated discovery of the fraud does
12   not toll the § 1144(a) limitations period.    In re Orange Tree
13   Assocs., Ltd., 961 F.2d at 1447; see also Duplessis v. Valenti
14   (In re Valenti), 310 B.R. 138, 145 (9th Cir. BAP 2004) (stating
15   that cognate statute under chapter 13 similarly limits complaints
16   to revoke confirmation of a chapter 13 plan).    See also Collier,
17   supra, ¶ 1144.02 (“The 180-day deadline applies even if the fraud
18   is not discovered until after expiration of the 180-day
19   period.”); 680 Fifth Ave. Assocs. v. EGI Co. Servs., Inc. (In re
20   680 Fifth Ave. Assocs.), 209 B.R. 314, 323 (Bankr. S.D.N.Y.
21   1997).
22        While the parties here dispute whether the alleged fraud was
23   discovered before or after the § 1144(a) limitations period ran,
24   that issue is not material to our resolution of Lopez’s
25   revocation argument.   It is undisputed that Lopez did not
26   commence an action before the limitations period ran, so Lopez
27   cannot avail herself of any relief under § 1144(a).
28        Meanwhile, § 105(a) facilitates the authority the Bankruptcy

                                     13
 1   Code grants to bankruptcy courts by generally authorizing them to
 2   “issue any order, process, or judgment that is necessary or
 3   appropriate to carry out the provisions of this title.”     § 105(a)
 4   (emphasis added).   But this authorization does not allow
 5   bankruptcy courts to depart from the Bankruptcy Code’s statutory
 6   scheme or to take acts inconsistent with it.   See Saxman v. Educ.
 7   Credit Mgmt. Corp. (In re Saxman), 325 F.3d 1168, 1174-75 (9th
 8   Cir. 2003) (holding that § 105(a) does not give bankruptcy court
 9   a “roving commission to do equity” but rather only authorizes the
10   court to act within the confines otherwise set by the Bankruptcy
11   Code);   Johnson v. TRE holdings LLC (In re Johnson), 346 B.R.
12   190, 196 (9th Cir. BAP 2006) (same); In re Valenti, 310 B.R. at
13   145-46 (holding that § 105(a) “is not an independent basis for
14   relief beyond the scope of the other sections of the Bankruptcy
15   Code.”).
16        Simply put, Congress made it abundantly clear in § 1144(a)
17   that a revocation action must be brought within six months of
18   confirmation, and § 105(a) does not permit the bankruptcy court
19   to depart from the statutory scheme and extend the § 1144(a) time
20   limit.
21        The bankruptcy court was exercising its discretion when it
22   declined to delay its ruling on the claim objection, In re
23   Sustaita, 438 B.R. at 211, and we will not disturb that exercise
24   of discretion absent a showing of prejudice.   Id.   Because
25   postponing the decision on the claim objection so that Lopez
26   could pursue relief under § 1144(a) and § 105(a) would have been
27   futile, the bankruptcy court could not have abused its discretion
28

                                     14
 1   when it declined to delay its decision on the claim objection.9
 2        Lopez makes a number of other arguments in her appeal
 3   briefs, but none of them have any merit.    They all hinge on the
 4   premise that the VHS Retirement Plan was a separate entity from
 5   VHS and that neither the bankruptcy court nor VHS properly could
 6   have affected the VHS Retirement Plan’s assets or obligations.
 7   Even if we were to assume that the VHS Retirement Plan was a
 8   separate entity, nothing that Lopez argues explains why this
 9   would alter Lopez’s rights as against VHS on account of the proof
10   of claim that Lopez filed against VHS.     If, as Lopez contends,
11   the VHS Retirement Plan is a separate entity and the VHS
12   Retirement Plan (rather than VHS) is obligated to provide to her
13   retirement benefits,10 these facts tend to undermine rather than
14   enhance any argument that Lopez holds an allowable claim for
15   retirement benefits against VHS.    In short, regardless of whether
16   the VHS Retirement Plan is a separate entity from VHS, none of
17
18        9
           Sustaita cited four factors relevant to deciding whether
19   the trial court properly exercised its discretion in denying a
     continuance: (1) the appellant’s diligence, (2) the likely
20   efficacy of granting a continuance in satisfying the articulated
     need therefor, (3) inconvenience to the opposing party, and
21   (4) harm resulting from the denial of the continuance. While the
22   absence of prejudice is sufficient by itself to end the inquiry,
     we note that, based on the circumstances presented here, none of
23   the cited factors militated in favor of a continuance of the
     claim objection proceeding.
24
          10
           In both her opposition to the claim objection and in her
25   opening appeal brief, Lopez argued that she is not even a proper
26   creditor of VHS based on her entitlement to retirement benefits
     from the VHS Retirement Plan. Lopez does not seem to appreciate
27   that, if she is not a creditor of VHS, she cannot be entitled to
     an allowed claim against VHS or to a distribution from VHS’s
28   bankruptcy case.

                                    15
 1   Lopez’s arguments explain why Lopez is entitled to a distribution
 2   for retirement benefits under VHS’s Chapter 9 Plan.
 3                              CONCLUSION
 4        For all of the reasons set forth above, we AFFIRM the
 5   bankruptcy court’s order sustaining the Committee Parties’ claim
 6   objection and disallowing Lopez’s claim.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    16